Citation Nr: 1803359	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  16-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for intervertebral disc syndrome with degenerative disc disease of the lumbosacral spine, to include whether the RO's reduction of the rating from 40 percent to 10 percent, effective September 4, 2014, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. 7107(a)(2) (2012).


FINDINGS OF FACTS

1.  In a November 2010 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 40 percent, effective April 6, 2010.

2.  On July 8, 2014, VA received the Veteran's claim for increase.

3.  In a September 2014 rating decision, the RO reduced the rating for the low back disability from 40 to 10 percent, effective September 4, 2014, and then increased it to 20 percent, effective September 26, 2015.

4.  An improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his low back disability has not been demonstrated and the 40 percent rating is restored.

5.  During the entire period on appeal, the Veteran's intervertebral disc syndrome degenerative disc disease lumbosacral spine disability has not been productive of unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of IVDS having a total duration of at least six weeks per year.

6.  Neurologic symptoms analogous with moderate incomplete paralysis of the left lower extremity, associated with the service-connected lumbar spine disability, are demonstrated from September 26, 2015, forward, but not earlier.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 40 percent rating for intervertebral disc syndrome/degenerative disc disease of the lumbosacral spine, effective September 4, 2014, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2017).

2.  For the entire period on appeal, the criteria for a rating in excess of 40 percent for intervertebral disc syndrome/degenerative disc disease of the lumbosacral spine are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

3.  The criteria for a separate rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, effective September 26, 2015, are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Lumbar Spine Disability

Procedurally, in a May 1981 rating decision, the RO awarded service connection for degenerative disc disease of the lumbar spine with lumbar radiculopathy at L-5, and assigned an initial noncompensable rating under DC 5242, effective November 1, 1980.  The rating was increased to 20 percent, effective December 12, 2002.  

The rating was eventually increased to 40 percent rating in a November 2010 rating decision from April 6, 2010 to September 4, 2014.  

The Veteran filed a claim for an increased rating in July 2014.  The RO recharacterized the disability as IVDS; degenerative disc disease of the lumbar spine but decreased the rating from 40 percent to 10 percent, under DC 5243 effective September 4, 2014, in the September 2014 rating decision, and the Veteran timely appealed the decision.  In a March 2016 rating decision, the RO increased the rating to 20 percent, effective September 26, 2015.

The Board notes that the lumbar radiculopathy became compensably disabling and as such the RO in a September 2014 rating decision, granted a separate 20 percent rating for associated radiculopathy of the right lower extremity, and a 10 percent rating for radiculopathy of the left lower extremity under DC 8520, both ratings effective September 4, 2014.

Reduction and Restoration

The Veteran essentially asserts that the reduction of the rating of his low back disability from 40 percent to 10 percent, effective September 4, 2014, was not proper.

Reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (2017).  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran at the Veteran's latest address that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105 (e).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  38 U.S.C. § 1155 (2012).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344 (c) (2017).

In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Initially, a September 2014 letter informed the Veteran of the reduction of the disability rating for his low back disability from 40 percent to 10 percent.  The letter stated that despite the rate reduction, the Veteran's overall disability rating remained unchanged, and thus, his monthly compensation payment would remain the same.  At any rate, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105 (e) as notice of a proposed lower rating is only required when there is a reduction or discontinuation of current compensation payments, not applicable here.  Thus, all procedural requirements were met.

Turning to the relevant evidence, the Veteran underwent VA examinations in June 2010 and September 2014.  The Board finds that the reduced rating for the Veteran's low back disability is not supported by the evidence.

The Veteran underwent a June 2010 VA compensation examination where he complained of increased pain when he attempted daily tasks such as lifting, bending, and working in the garden.  Pain occurred when the Veteran walked approximately four blocks or stood for more than five minutes.  Furthermore, he frequently wore a back brace.  Range of motion testing indicated forward flexion of the thoracolumbar spine to 30 degrees, with objective evidence of pain.  Extension was to 10 degrees with objective evidence of pain, and lateral flexion and rotation were to 10 degrees, bilaterally with pain.  There was no additional limitation of motion with repetitive-use testing.  The examiner noted that the Veteran's back had a moderate to marked effect on his activities of daily living.

April 2014 to July 2014 physical therapy notes documented several sessions for low back pain.

In an August 2014 Statement in Support of Claim, the Veteran stated that his pain was near-constant and ranged from 1 to 7 (10 being the highest).  He further indicated that his low back disability greatly affected his sleep and sex life.

As indicated, from 2010 to September 3, 2014, the Veteran had been in receipt of a 40 percent rating for his lumbar spine disability.

The reduction of the rating for the Veteran's lumbar spine disability was based on the findings of the September 2014 VA examination.  During the examination, the Veteran complained of progressive pain and stiffness.  He stated that during flare-ups prolonged walking, standing, bending, twisting, lifting and carrying were limited.  Treatments prescribed were pain medications, physical therapy, and continued regular use of a back brace.  Range of motion testing indicated forward flexion of the thoracolumbar spine to 70 degrees, extension to 20 degrees, and bilateral lateral flexion and rotation to 20 degrees.  There was no additional limitation in range of motion after repetitive-use testing.  The examiner noted the Veteran's functional loss was less movement than usual and pain on movement.  The examiner found the functional impact to the Veteran's employment was limited heavy labor.

The Veteran submitted a written statement along with his August 2015 notice of disagreement in which he stated that his back disability continues to get worse, not better.  He stated that he has experienced several episodes of his back "locking up" and having a hard time straightening it due to the pain.  He also submitted a May 2015 letter which was authored by his primary care physician associated with UC San Diego Health Systems.  The physician stated that he has been treating the Veteran since 2009 for osteoarthritis of the lumbar spine and noted that since that time, the Veteran's back pain has gradually gotten worse which he stated is a normal and expected course of his disability.  It was also noted that the Veteran uses a back brace and has undergone several physical therapy sessions.  Copies of April and November 2014 private x-ray reports noted stable disc disease with severe facet arthropathy. 

Upon review of this evidence, the Board finds that the evidence weighs against a finding of an improvement in the Veteran's low back disability at the time of the reduction under the ordinary conditions of life and work between the June 2010 and the September 2014 VA examinations.  Although the Veteran's forward flexion of the thoracolumbar spine was higher than it had been in the previous VA examination, the Veteran still had the same complaints of continued, progressive pain and stiffness, with flare-up limiting his daily activities.  The evidence further shows that the Veteran continued to take his prescribed medication, continued to receive physical therapy for his back disability, and continued use of a back brace.  He reported that the back disability interfered with his sleep and sex life.  The September 2014 VA examiner advised against heavy lifting on account of his back disability.  Moreover, the Veteran's private physician submitted a statement to the effect that the Veteran's back disability has continued to worsen over the years, which was noted to be a normal course for the Veteran's disability.  Based on this body of evidence, the Board cannot find that the evidence supports a finding that the Veteran's back disability resulted in an improvement in his ability to function under the ordinary conditions of life and work at any time.  Accordingly, the Board finds that the rating reduction from 40 percent to 10 percent was improper because the evidence of record does not show an improvement in the Veteran's low back disability under the ordinary conditions of life and work.  The Board, therefore, restores the 40 percent rating for a low back disability, effective September 4, 2014. 

Increased Rating Analysis

With the rating of the Veteran's low back disability restored to 40 percent throughout the period on appeal, the Board will next consider whether a disability rating in excess of 40 percent is available to the Veteran at any time during that period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
 
Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  
 
When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which additional functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. 
§ 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243 (2017).  

As decided above, the 40 percent rating has been restored.  The General Rating Formula provides a next-higher rating of 50 percent for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5242).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Alternatively, under the IVDS Formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants the next-higher rating of 60 percent rating.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2017).  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Turning now to the relevant evidence, the September 2014 VA examiner found no evidence of muscle spasms, guarding, abnormal gait, atrophy, or ankylosis of the lumbar spine.  Straight leg testing was positive and moderate radiculopathy pain was noted on the right lower extremity and mild radiculopathy pain was on the left lower extremity.  There was no evidence of other neurologic abnormalities.  IVDS was present; however there were no incapacitating episodes.  Also, as noted above, forward flexion of the thoracolumbar spine was to 70 degrees, extension to 20 degrees, and lateral flexion and rotation to 20 degrees, bilaterally.  There was no additional limitation in range of motion after repetitive use testing.  

According to a September 2015 VA compensation examination, range of motion testing revealed forward flexion of the thoracolumbar spine to 50 degrees, extension to 15 degrees, lateral flexion and rotation to 15 degrees, bilaterally.  There was no additional loss of function or range of motion after repetitive testing.  Guarding and muscle spasms did not result in an abnormal gait and no atrophy or ankylosis was present.  Straight leg testing was positive and moderate radiculopathy was found in both lower extremities, but no other neurological impairments were present.  The Veteran had IVDS, but no incapacitating episodes were reported.  The examiner further noted that the functional impact to the Veteran's ability to work was limited heavy lifting, prolonged walking, standing or sitting.

As determined above, the 40 percent rating was restored.  On review of the evidence of record, the Board finds that a rating in excess of 40 percent since the beginning of the period on appeal is not warranted.  The criteria for the next-higher rating of 50 percent under the General Rating Formula are met when there is unfavorable ankylosis of the entire thoracolumbar spine.  In this case, however, the September 2014 and the September 2015 examiners expressly denied that the Veteran had ankylosis of the thoracolumbar spine.  Accordingly, a rating higher than 40 percent is not warranted under the General Rating Formula.

Likewise, a rating higher than 40 percent is not warranted under the IVDS Formula because there is no evidence showing that the Veteran has had incapacitating episodes of disc disease having a total duration of at least six weeks per year to warrant the next higher rating of 60 percent.  See DC 5243.  To the contrary, although the Veteran was found to have IVDS in the September 2014 and September 2015 VA examinations, no incapacitating episodes were reported and none are found in the record.  Accordingly, a rating higher than 40 percent for the low back disability is not warranted under DC 5243 based on the IVDS Formula.

The award of the 40 percent rating throughout the appeal period represents the maximum rating for limitation of motion, absent ankylosis.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that 38 C.F.R. § 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

In summary, there is no basis to support a disability rating higher than 40 percent for the Veteran's service-connected intervertebral disc syndrome degenerative disc disease lumbosacral spine disability at any time during the pendency of this claim.  Additional staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Consideration of Any Separately Ratable Neurological Abnormalities

The Board also considered whether separate evaluations for any associated neurological disabilities are warranted.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

During the pendency of the appeal, the RO rated the Veteran's right lower extremity radiculopathy as 20 percent disabling, and the left lower extremity radiculopathy as 10 percent disabling under DC 8520, effective September 4, 2014.  See September 2014 rating decision.  


DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id. 

The Veteran did not appeal the assigned disability ratings for right and left radiculopathy.  The Board also notes the lay and medical evidence shows no more than moderate impairment associated with the radiculopathy of the right lower extremity.  There is no evidence of moderately severe radiculopathy of the right lower extremity to assign a higher rating. 

Nonetheless, the evidence does reflect that a higher rating is warranted for the left lower extremity radiculopathy.  While the current 10 percent rating is based on September 2014 VA findings of mild radiculopathy on the left, the examiner of a September 2015 VA examination determined that the Veteran's left lower extremity radiculopathy was moderate in nature, warranting a rating of 20 percent, but no higher, for the radiculopathy of the left lower extremity, effective September 26, 2015, but not earlier. 

The evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such bladder and bowel impairment, as to warrant any additional separate ratings.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Effective September 4, 2014, entitlement to restoration of the 40 percent rating for service-connected intervertebral disc syndrome/degenerative disc disease of the lumbosacral spine is granted, subject to regulations governing the payment of monetary benefits.

For the entire rating period on appeal, a rating in excess of 40 percent for service-connected intervertebral disc syndrome/degenerative disc disease of the lumbosacral spine is denied.

A rating of 20 percent, but no higher, for left lower extremity radiculopathy, effective September 26, 2015, but no earlier, is granted.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


